Citation Nr: 0630995	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ankle disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has left ankle disability due to 
his service-connected residuals of left great toe fracture.

In a Statement in Support of Claim, submitted in August 2006, 
the veteran requested that medical records from the VA 
Medical Center in St. Clairsville, Ohio, showing treatment 
for his left ankle on June 15, 2006, be obtained and made a 
part of his appeal file.  The Board notes that these records 
are not currently associated with the claims folder.  

The provisions of 38 C.F.R. § 3.159(c) provide that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  If VA is unable 
to obtain such records, VA must provide the claimant with 
oral or written notice of that fact.  The notice must contain 
various information, including an explanation of the efforts 
VA made to obtain the records and a description of any 
further action VA will take regarding the claim.  38 C.F.R. § 
3.159(e).



In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:


1. The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy of 
any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of left ankle 
disability or to provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf.

2. The RO or the AMC should undertake 
appropriate development to obtain the 
medical records from the VA Medical Center 
in St. Clairsville, Ohio showing treatment 
of the veteran's left ankle on June 15, 
2006 and any other pertinent evidence 
identified but not provided by the 
veteran.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

3. The RO or the AMC should then undertake 
any other indicated development, to 
include ordering any examinations deemed 
necessary.

4. The RO or the AMC should then 
readjudicate the issue of entitlement to 
service connection for left ankle 
disability on a secondary basis, based on 
a de novo review of all pertinent evidence 
and without regard to any prior decisions 
on this claim.

5. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


